Title: From George Washington to Philip Schuyler, 10 May 1779
From: Washington, George
To: Schuyler, Philip



Dear Sir,
Head Qrs Middle brook May 10th 1779.

Colo. Butlar affords me so safe a conveyance of your Papers, that I gladly embrace it. I thank you much for the loan of them, having taken such extracts as I conceived might be useful. The more I revolve on that part of Colonel Bradstreets Journal pointing out the rout & distance from Wood Ck to Oswegatchie the more anxious I am to have it thoroughly explored by intelligent persons; that the distance from place to place, Mountains, Swamps, Waters & defiles may be accurately pointed out. Also where, & in what manner, the River St Lawrence is approached; how far above or below Oswegatchie it happens—what situations there are that command the navigation of the River, so as to prevent all intercourse by water between Oswegatchie and the Enemy’s posts above. In a word, that will give me some precise & accurate ideas of the general face of the Country & practicability of Marching a body of Troops that way with Artillery &ca & supporting a Post on the River & the communication with it in case circumstances should hereafter warrant a measure of the kind for the purpose of reducing the enemys force on the Lakes &ca.
I will rely upon you alone my dear Sir, to ascertain these requisites—do not hesitate on acct of the expence, for I will thankfully comply with your engagements, all I request is, that the matter may be conducted with as much secresy as possible, that the enemy may not suspect (even if circumstances should permit) that such an enterprize is thought of by us.
By all the Maps I am possessed of (Evans’s Holland’s, &ca) the distance from Fort Schuyler (nay Fort Edward by Hollands Map) to Oswegatchie is not greater than it is from the head of the Oneida lake to that pl⟨ace⟩—If the fact is so, & the country not more impassible than by the other Rout mentioned in Bradstreets journal, it is much to be preferred as it will save one post at least & render the communication more secure in proportion as it is removed from the lakes & the enemy’s march & difficulties in getting to it in-creased this matter therefore is also worthy of strict & close investigation—With very sincere affectn I am Dr Sir Yr most obedt & obligd
Go: W——n.
